ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-10, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Yamada et al. (English machine translation of JP 2018065974 A), teaches a flame retardant polyamide composition comprising a polyamide, and one or more non-halogen flame retardants such as a phosphinate (flame retardant) and melamine polyphosphate (synergist) ([0001], [0005], and [0025]-[0028]).  Yamada et al. teaches that the composition comprises an additive such as a copper based heat stabilizer ([0059]). Yamada et al. teaches that the polyamide has a ratio of carboxyl groups as terminal groups is 51-89% (ratio of carboxyl to amine end groups is approximately 1.1-6.5) ([0005]).  However, Yamada et al. teaches an additional polymer (c) that is excluded from the instant claims by the use of the transitional phrase “consisting of.”  There is no teaching or suggestion to remove such a component from Yamada et al. as it is disclosed as an essential component of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        March 2, 2022